     Case 2:19-cv-07607-AB-JEM Document 17 Filed 05/20/20 Page 1 of 1 Page ID #:183



1

2

3

4

5

6

7

8
                            UNITED STATES DISTRICT COURT
9
                           CENTRAL DISTRICT OF CALIFORNIA
10

11                                              )
      MOHAMED SALADDIN MOUSA,                   )    Case No. CV 19-7607-AB (JEM)
12                                              )
                                Plaintiff,      )
13                                              )    ORDER ACCEPTING FINDINGS AND
                      v.                        )    RECOMMENDATIONS OF UNITED
14                                              )    STATES MAGISTRATE JUDGE
      LASD, et al.,                             )
15                                              )
                                Defendants.     )
16                                              )
17          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18    records on file, and the Report and Recommendation of the United States Magistrate
19    Judge. No Objections to the Report and Recommendation have been filed within the time
20    allowed for Objections. The Court accepts the findings and recommendations of the
21    Magistrate Judge.
22          IT IS ORDERED that Judgment shall be entered dismissing this action without
23    prejudice.
24

25    DATED: May 20, 2020
                                                         ANDRE BIROTTE JR.
26                                                  UNITED STATES DISTRICT JUDGE
27

28
